Title: To George Washington from John Hurt, 12 April 1794
From: Hurt, John
To: Washington, George


          
            Sir
            Philadelphia 12th April 1794
          
          The enclosed are copies of letters, one of which I desired General Knox to present to
            you at the time of my resignation: from some circumstances, I
            have been led to suppose it had been omitted; and for fear this should have been the
            case, I have, for the satisfaction of my own mind, & that I might not stand in a
            worse light with you than I deserve, enclosed a certificate with them, signed by Doctor
            Wistar, of the same purport with one in the former letter, signed by Doctor Rush.
          I beg pardon for what may perhaps, appear to you to be an unnecessary trouble. I am
            Sir, with great respect your most Obedient servant
          
            John Hurt
          
        